Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 1 of 41




                   EXHIBIT A
Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 2 of 41




                EXHIBIT A-1
      Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 3 of 41                            3/22/2019 2:37 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No.32167751
                          2019-20985 / Court: 011                                                        By: Nelson Cuero
                                                                                                Filed: 3/22/2019 1:59 PM

                                  CAUSE NO.

ROGELIO LOPEZ MUNOZ,et al.,                                     IN THE DISTRICT COURT OF

        Plaintiffs,
                                                                       HARRIS COUNTY,TEXAS
VS.
                                                                           JUDICIAL DISTRICT
INTERCONTINENTAL TERMINAL
COMPANY,LLC,

        Defendant.                                                 JURY TRIAL DEMANDED

                           PLAINTIFFS'ORIGINAL PETITION

        Plaintiffs ROGELIO LOPEZ MUNOZ, INDIVIDUALLY, DAISY VILLANUEVA,

INDIVIDUALLY, ROGELIO LOPEZ MUNOZ                      AND DAISY VILLANUEVA, A/N/F

EVELYN MUNOZ,A MINOR,and JANET VILLANUEVA (collectively "Plaintiffs"), submit

this Original Petition, complaining of Defendant INTERCONTINENTAL TERMINAL

COMPANY,LLC.("Defendant" and/or "ITC"),and for cause would show as follows:

                             I.      SUMMARY OF THE CASE

        1.      Intercontinental Terminal Company,LLC ("ITC") has a long history of violating

the rights of the people in La Porte, Deer Park, Galena Park, and Harris County. From its

beginning,ITC ignored and violated air pollution laws and guidelines. ITC contributed to Harris

County having one of the worst air quality environments in America, and the people of the

community have suffered. During ITC's tenure, the company earned significant sums of money

while polluting the breathable atmosphere and environment of this area by failing to implement

reasonable safeguards to ensure plant safety and mitigate pollution.

        2.      The case at hand focuses on a single pollution act perpetrated by ITC between

March 17, 2019 to the date of this filing (the "Incident"). Specifically, at around 10:30 a.m. on

Sunday, March 17, 2019 a fire started in the TIC tank yard that first spread to a tank containing
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 4 of 41



naphtha. The blaze then continued to spread through the ITC terminal; engulfing as many as

eight units and sending a massive plume of black smoke drifting throughout Deer Park, La Porte

and across the Houston area.

       3.      On   Wednesday, March 20, 2019, the Houston Chronicle quoted an unidentified

worker as saying the fire may have been started when a tank overheated and a safety valve did

not shut that tank down.Apparently, the unidentified worker reported that it was common for the

tanks to overheat, but this time the safety mechanism did not work properly and was unable to

prevent the fire. While the fire was ultimately extinguished on March 20,2019,residents of Deer

Park and La. Porte awoke to another warning to shelter-in-pla.ce on March 21, 2019 due to high

elevations of Benzene emitting from the ITC plant. Therefore, from March 17,2019 through the

date of this fling, ITC has released Ibluene,,Kylene, Naphtha,Benzene and other toxic chemicals

into the atmosphere. Residents of the surrounding communities have been negatively impacted

with shelter in place conditions and prolonged school closures.

       4.      Plaintiffs seek remedy for the repeated exposures that have occurred as a result of

the release of chemicals from ITC's plant and also to send a message to ITC,its officers and its

Board of Directors — that the wanton poisoning of an entire community is not an acceptable

business practice. In this effort, Plaintiffs seek punitive damages against ITC in excess of $2

Million Dollars.

                                        II.    PARTIES

       5.      The Plaintiffs in this case are responsible, productive members of Harris County,

Texas. Each Plaintiff in this case was directly affected and harmed by the release in question.

Each Plaintiff is bringing suit to recover not only damages from this release but also to force ITC

to accept responsibility for the harm it did to this community.




                                                2
     Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 5 of 41



        6.     There are four Plaintiffs in this case that were severely harmed and made sick by

ITC's conduct and have sought medical attention for the injuries they suffered from the Incident.

It is anticipated that more Plaintiffs will intervene in this suit as this incident continues to impact

the community.

       7.      Plaintiff ROGELIO LOPEZ MUNOZ resides in La Porte, Harris County, Texas,

and can be served through his attorneys of record.

        8.     Plaintiff DAISY VILLANUEVA resides in La Porte, Harris County, Texas, and

can be served through her attorneys of record.

        9.     Plaintiff ROGELIO LOPEZ MUNOZ AND DAISY VILLANUEVA, A/N/F

EVELYN MUNOZ, A MINOR resides in La Porte, Harris County, Texas, and can be served

through her attorneys of record.

        10.    Plaintiff JANET VILLANUEVA resides in La Porte, Harris County, Texas, and

can be served through her attorneys of record.

        11.    Defendant INTERCONTINENTAL TERMINALS COMPANY, LLC. is a

corporation doing business in Texas at all times material herein. The defendant maintains a

registered agent for service of process in the State of Texas and may be served with process by

serving its statutory agent for service of process, CT Corporation System at 1999 Bryan Street,

Ste. 900,Dallas, TX 75201.

                         III.    REQUEST PURSUANT TO RULE 28

        12.    To the extent that Defendant ITC is conducting business pursuant to a trade name

or assumed name,then suit is brought against Defendant ITC pursuant to the terms of Rule 28 of

the Texas Rules of Civil Procedure, and Plaintiffs demand that, upon answer to this petition, that

Defendant ITC answer in its correct legal and assumed name.




                                                  3
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 6 of 41



                           IV.      JURISDICTION AND VENUE

       13.    Venue is proper in this matter,in that a substantial number of the actions

complained of occurred in Harris County; Plaintiffs reside in Harris County, and Defendant

regularly conducts business in Harris County.

       14.    The amount in controversy is within the jurisdictional limits of this Court.

                               V.      FACTUAL ALLEGATIONS

       15.    This case arises from a single event. On around 10:30 a.m. on Sunday, March 17,

2019 a fire started in the ITC tank yard and first spread to a tank containing naphtha. The blaze

continued to spread through the IR; terminal, engulfing, as many as eight units and sending a

massive plume of black smoke drifting across the Houston area. The fire would not be

extinguished until the early morning hours of March 20,2019.As soon as residents of Deer Park,

La Porte and other surrounding communities believed that they were finally in the dear,

were again ordered to shelter-in-place on March 21 2019 due to elevated levels of Benzene

emitting from the ITC Plant.

       16.    Upon information and belief, the fire may have been started when a tank

overheated, and the safety mechanism did not work properly and was unable to prevent the fire.

As a result, from March 17, 2019 through the date of this fling, ITC has released Toluene,

Xylem, Naphtha, Benzene and other toxic chemicals into the atmosphere. The above mentioned

Plaintiffs are all individuals who were exposed to toxic chemicals from the release and had

physical symptoms due to this release.

                                 VI.     CAUSES OF ACTION

       A.     NEGLIGENCE

       17.    Plaintiffs re-allege each and every allegation set forth above.




                                                4
     Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 7 of 41



       18.     Upon information and belief, Plaintiffs aver that the ITC plant fire, and the

resulting injuries suffered by Plaintiffs were caused by the negligence and fault of the Defendant

in the following non-exclusive particulars:

       a.      Failure to maintain a safe work place;

       b.      Failure to have a reliable system or device at its plant to prevent the fire or
               adequately warn the community of the fire;

       c.      Failure to perform work in a safe and prudent manner;

       d.      Failure to exercise reasonable and prudent care in the operations which were
               occurring at the ITC plant on the dates at issue;

       e.      Failure to implement,follow and enforce proper operations procedures;

       f.      Failure to implement,follow and enforce proper safety procedures;

       g.      Failure to implement,follow, and enforce proper hazard analysis;

       h.      Operating the Plant with institutional ignorance of or defiance to a culture of
               safety and accountability;

       i.      Failing to inspect and maintain the equipment associated with the refining storage
               process;

               Ignoring process safety hazard data related to past incidents at the Plant;

       k.      Causing and permitting to be caused a release of numerous toxic chemicals which
               resulted in a continuous toxic cloud over Deer Park, La Porte and other parts of
               Harris County;

       1.      Operating the Plant without appropriate and trained staffing and supervision of
               Plant units;

       m.      Operating the Plant with equipment and processes that defy reasonable
               engineering,industry and regulatory practices;

       n.      Managerial acceptance or encouragement of normalized deviation from
               appropriate refining storage procedures;

       o.      Failing to implement, follow, enforce and/or train regarding proper hazard
               analysis;



                                                 5
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 8 of 41




       P.      Failing to maintain a reliable system and/or device at the Plant to prevent the fire;

       q.      Undertaking a conscious effort to reduce costs and staffing at the expense of
               safety;

       r.      Continuing to operate damaged and dysfunctional equipment at the expense of
               safety and well being of the workers at the Plant and the Deer Park, La Porte,
               surrounding Harris County community;

       s.      Failing to adopt and comply with proper operating procedures;

       t.     Improperly supervising and failing to supervise operation of the unit;

       u.     Ratifying and approving improper and dangerous operating procedures, routines
              and practices;

       v.      Failing to make proper modifications and perform appropriate maintenance;

       w.      Failing to budget proper maintenance and required modifications, improvements
               and updates to the equipment and facility;

       x.      Failing to properly warn and notify the neighboring residents regarding the
               release and emissions from prior and subsequent releasing events;


       Y.      Failing to have a proper air monitoring network in place that could warn the
               surrounding communities of harmful emissions being released during the fire; and

       z.      Failing to have proper fire suppression devices to contain fires at the plant

       aa.     Such other acts and omissions which may be discovered through discovery and
               presented at trial.

       19.     As a result of these negligent acts and omissions,Plaintiffs have been damaged.

       B.      NEGLIGENT TRAINING

       20.     Plaintiffs re-allege each and every allegation set forth above.

       21.    ITC had a legal duty to use ordinary care in adequately training its employees.

ITC failed to provide adequate training to its employees by among other things, failing to

properly/adequately train its employees in supervising and assisting third parties at the worksite

and/or failing to properly/adequately train its employees in operation and maintenance of the


                                                 6
     Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 9 of 41



Plant. A reasonably prudent employer would have provided adequate training to its employees

beyond what was given; to the extent any training was given. As a result of its negligent training,

ITC's employees were negligent in their operation of the Plant. ITC's failure to adequately train

its employees was a proximate cause of the injuries to the Plaintiffs.

       C.      NEGLIGENCE PER SE

       22.     Plaintiffs re-allege each and every allegation set forth above.

       23      Defendant's actions leading up, during and after the Incident violate Texas and

federal law (including without limitation, the Texas Clean Air Act, Chapter 382 of the Texas

Health and Safety Code, Chapter 7 of the Texas Water Code, and TCEQ rules and orders

promulgated under these statutes) which are intended to protect the public's health and safety by

regulating Plant operations, emissions and the reporting of toxic chemical emissions, releases,

leaks and spills. Plaintiffs are among those classes of persons intended to be protected by the

environmental laws of this state and country.

       24.     As a result of these unprecedented acts and omissions by Defendant, such

violations of state law have resulted in a breach of duty to Plaintiffs. The aforementioned

flagrant, historic and continuous violations by the Defendant of state and federal laws and

regulations presents the proximate cause of Plaintiffs' damages.

       D.      GROSS NEGLIGENCE/MALICE

       25.     Plaintiffs re-allege each and every allegation set forth above.

       26.     As set forth above, Defendant's acts and omissions, when viewed from the

standpoint of the actors at the time of the occurrence at issue,involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others.




                                                 7
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 10 of 41



       27.     Further, Defendant's conduct illustrates not only an attitude of conscious

indifference to the rights, safety and welfare of Plaintiffs and others, but also shows Defendant's

actual and subjective awareness of the dangers of such conduct.

       28.     Nevertheless, Defendant proceeded with a conscious indifference to the rights,

safety or welfare of others, including Plaintiffs. Thus, Defendant's were grossly negligent and

acted with malice and as a result, Plaintiffs suffered damages.

       E.      NUISANCE

       29.     Plaintiffs re-allege each and every allegation set forth above.

       30.     Plaintiffs include those who own or occupy land near the Plant during the relevant

time period. Defendant's acts and omissions resulting in the Incident caused the Plant to be a

private and public nuisance and a nuisance per se.

       31.     The ongoing release of chemicals and particulate matter from the Incident

substantially trespassed upon,interfered with, and invaded the Plaintiffs' use and enjoyment of

their land, as well as the interests of those owning or occupying land in or near the Plant by

Defendant's intentional conduct, negligence, gross negligence, and negligence as a matter of law.

Defendant's acts and omissions clearly impair the comfortable enjoyment of life and property for

those who own or occupy property near the Plant and have caused such persons extreme

annoyance,discomfort,fear and loss of peace of mind.

       32.     Further,the acts and omissions complained herein caused contamination of one or

more Plaintiffs' property, the soil on and adjacent to one or more of Plaintiffs' property, the air

over one or more Plaintiffs' property, and further caused the inside of one or more Plaintiffs'

homes to be contaminated with toxins. This contamination was and is harmful to the health of

one or more Plaintiff property owners, was and is offensive to their senses, and will obstruct the




                                                 8
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 11 of 41



free use and enjoyment of their property, including the right to sell their property at its fair

market value.

       33.      As a direct and proximate consequence of the nuisance created by Defendant,

Plaintiffs have been damaged.

       F.       TRESPASS

       34.      Plaintiffs re-allege each and every allegation set forth above.

       35.      Plaintiffs would show that Defendant, in furtherance of its business interests,

caused the aforementioned toxins to be produced and released during the conduct of their

business at the Plant during the Incident.

       36.      Defendant, at all relevant times, negligently, recklessly or intentionally, or as a

result of the abnormally dangerous activity, caused the property of Plaintiffs to be invaded by the

aforementioned toxins, causing great and substantial harm to the person,land and chattels of the

property-owning Plaintiffs.

       37.      As a direct and proximate result of Defendant's trespass, Plaintiffs have been

damaged.

       G.       STRICT LIABILITY FOR ULTRAHAZARDOUS ACTIVITY

       38.      Plaintiffs re-allege each and every allegation set forth above.

       39.      Plaintiffs further allege that the operation of the Plant (leading up to, during and

after the Incident) in its original and damaged/defective condition was extremely hazardous and

fraught with danger and therefore, constituted an ultra-hazardous activity under Texas law.

Accordingly, Defendant is strictly liable for Plaintiffs' injuries and damages proximately caused

by the release of toxic chemicals into the atmosphere.

       H.       VICARIOUS/DERIVATIVE AND JOINT THEORIES OF LIABILITY




                                                  9
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 12 of 41



       40.     Plaintiffs re-allege each and every allegation set forth above.

       41.     ITC is legally responsible to Plaintiffs for the negligent conduct of its vice-

principals and for the negligent conduct of ITC's other employees, agents, servants and

representatives (collectively the "ITC employees") under the legal doctrines of respondeat

superior, agency and/or ostensible agency because ITC's vice principals and the ITC employees

were at all times material hereto agents, ostensible agents, servants and/or employees of ITCs,

and were acting within the course and scope of such agency, servitude or employment. As a

result thereof, ITC is vicariously liable for all negligence of its vice-principals and ITC's other

employees, agents, servants and representatives.

       42.     Pleading further, and in the alternative, and without waiving the foregoing,

Plaintiffs would also show that, at all relevant times, ITC's vice-principals were engaged in the

performance of non-delegable duties of the business of ITC. Further, ITC authorized or ratified

the conduct of its vice principals.

       43.     In light of the above, ITC is liable to Plaintiffs for their damages under the

doctrine of respondeat superior, traditional principles of agency law, "vice principal" liability,

and any other applicable theory of law.

               RES IPSA LOQUITOR

       44.     Plaintiffs re-allege each and every allegation set forth above.

       45.     Plaintiffs also specifically plead the doctrine of res ipsa loquitor. Plaintiffs would

show that the character of the March 2019 release is such that it would not ordinarily happen in

the absence of negligence and the acts or omissions of the equipment and personnel that led to

the releases were under the control of the Defendant, its agents, servants, employees and vice-

principals at all relevant times.




                                                10
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 13 of 41



                                       VII.   DAMAGES

       46.     Plaintiffs re-allege each and every allegation set forth above.

       47.     As a direct and proximate result of Defendant's acts and omissions as set forth

above,Plaintiffs have incurred one or more of the following categories of damages:

       a. Conscious physical and mental pain and suffering and anguish, past and future;
       b. Loss of enjoyment of life and peace of mind,past and future;
       c. Loss of wages/earnings;
       d. Loss of enjoyment of real property and homes,and loss/diminution of property value,
          past and future;
       e. Reasonable and necessary medical, counseling, psychiatric, therapeutic and related
          expenses, past and future; and
       f. Such other damages as will be shown at trial.

                                VIII. PUNITIVE DAMAGES

       48.     Plaintiffs re-allege each and every allegation set forth above.

       49.     The injuries sustained by Plaintiffs resulted directly from Defendant's gross

negligence and malice. See TEX.CIV.PRAC.& REM.CODE§41.003(a).

       50.     Furthermore,ITC is liable for the damages attributed to its vice principals because

they have authority over the nondelegable responsibility of ITC.

       51.      Any caps on punitive damages,under state or federal law,should not be applied

because Defendant's conduct disqualifies it from any caps on exemplary damages.

                                            IX.      PRAYER

       WHEREFORE, Plaintiffs respectfully demand judgment against Defendants for

economic, compensatory and special damages as set forth above; punitive damages; pre-

judgment and post-judgment interest; costs of litigation; and for such other and further relief

available under all applicable state and federal laws and any relief the Court deems just and

appropriate.

                            PLAINTIFFS DEMAND A TRIAL BY JURY.



                                                11
Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 14 of 41




                                       Respectfully Submitted,

                                       KOLODNY LAW FIRM,PLLC

                                       /s/ Alan Kolodny
                                       Alan Kolodny
                                       State Bar No: 24056882
                                       Email: akolodny@flco-law.com
                                       Rashon Murrill
                                       State Bar No: 24110622
                                       Email: rmurrill@fko-law.com
                                       1011 Augusta Dr., Suite 111
                                       Houston, Texas 77057
                                       Telephone:(713) 532-4474
                                       Facsimile:(713) 785-0597

                                       and

                                       /s/ Benjamin R.Roberts
                                       Benjamin R.Roberts
                                       State Bar No.24068038
                                       Benjamin Roberts Law,PLLC
                                       440 Louisiana St., Suite 900
                                       Houston, Texas 77002
                                       (713) 275-2183 (Telephone)
                                       (713)249-58190 (Direct)
                                       (713) 456-2831 (Facsimile)
                                       ben@benjaminrobertslaw.com

                                       and

                                       /s/ R.Bradley O'Neill
                                       R.Bradley O'Neill
                                       State Bar No.24065837
                                       The O'Neill Firm,PLLC
                                       440 Louisiana St., Suite 900
                                       Houston, Texas 77002
                                       Telephone:(713) 416-7370
                                       Fax:(713) 758-0397
                                       boneill@oneillfirm.com

                                       ATTORNEYS FOR PLAINTIFFS




                                  12
                                                                                                                                        3/22/2019 2:37:40 PM
                     Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Marilyn
                                                                                Page 15   of 41 - District Clerk
                                                                                       Burgess
                                                                                            Harris County
                                                                 CIVIL PROCESS REQUEST      Envelope No: 32167751
                                                      2019-20985 / Court: 011               By: CUERO, NELSON
                               FOR EACH PARTY SERVED YOU MUST FURNISH ONE(1)COPY OF THE lEiMINg2/2019 1:59:45 PM
                              FOR WRITS FURNISH TWO (2)COPIES OF THE PLEADING PER PARTY TO BE SERVED

CASE NUMBER:                                                                        CURRENT COURT:

TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types):                                       Plaintiffs' Original Petition


FILE DATE OF MOTION:                                                                   March 22,2019
                                                                                           Month/             Day/            Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
1. NAME:              Intercontinental Terminal Company, LLC

       ADDRESS:             1999 Bryan Street, Ste. 900 Dallas, Texas 75201

       AGENT,Ofapplicable):              CT Corporation System

TYPE OF SERVICE/PROCESS TO BE ISSUED (see reversefor specific type):
       SERVICE BY(check one):
          ❑ ATTORNEY PICK-UP                               ❑ CONSTABLE
          ❑  CIVIL PROCESS     SERVER - Authorized Person to Pick-up:                                                                            Phone:
          ❑  MAIL                                          ❑ CERTIFIED MAIL
          ❑  PUBLICATION:
               Type of Publication: ❑ COURTHOUSE DOOR, or
                                    ❑ NEWSPAPER OF YOUR CHOICE:
             OTHER,explain Please mail to our office the citation and service copy

**** * * * * * * **** * * * * * * **** * * * * * * **** * * * * * * **** * * * * * * * * ** * * * * * * **** * * * * * * **** ** * * * * * * * * * * * * * * * * * * * * * * * * * *



****



2. NAME:
       ADDRESS:
       AGENT,(ifapplicable):
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reversefor specific type):
       SERVICE BY(check one):
          ❑ ATTORNEY PICK-UP                                                        ❑     CONSTABLE
            ❑     CIVIL PROCESS SERVER - Authorized Person to Pick-up:                                                                           Phone:
            ❑     MAIL                                                              ❑     CERTIFIED MAIL
            ❑     PUBLICATION:
                    Type of Publication:              ❑     COURTHOUSE DOOR, or
                                                      ❑     NEWSPAPER OF YOUR CHOICE:
                  OTHER,explain



ATTORNEY(OR ATTORNEY'S AGENT)REQUESTING SERVICE:
NAME: Alan Kolodny                                                                          TEXAS BAR NO./ID NO.                       24056882
MAILING ADDRESS: 1011 Augusta Dr. Ste. 111 Houston, Texas 77057
PHONE NUMBER 713                                     532-4474                                     FAX NUMBER: 713                             785-0597
               area code                                  phone number                                         area code                          fax number
EMAIL ADDRESS: Akolodny@fko-law.corn



                                                                                    Page 1 of 2
   rnrn 0        n    Inn
Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 16 of 41




                 EXHIBIT A-2
      Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 17 of 41             4/3/2019 10:46 AM
                                                               Marilyn Burgess - District Clerk Harris County
                                                                                    Envelope No. 32463857
                                                                        By: SHANNON NORTH-GONZALEZ
                                                                                   Filed: 4/3/2019 10:46 AM

                               CAUSE NO. 2019-20985

ROGELIO LOPEZ MUNOZ, et al.,            §             IN THE DISTRICT COURT OF
                                        §
        Plaintiffs,                     §
                                        §               HARRIS COUNTY, TEXAS
VS.                                     §
                                        §                11TH JUDICIAL DISTRICT
INTERCONTINENTAL TERMINAL               §
COMPANY, LLC,                           §
                                        §
        Defendant.                      §              JURY TRIAL DEMANDED

                      <8.6:@633?N FIRST AMENDED PETITION

        Plaintiffs ROGELIO LOPEZ MUNOZ, INDIVIDUALLY, DAISY VILLANUEVA,

INDIVIDUALLY, ROGELIO LOPEZ MUNOZ AND DAISY VILLANUEVA, A/N/F E.M., A

MINOR, JANET VILLANUEVA, JUSTIN BRALY, INDIVIDUALLY, and JUSTIN BRALY

A/N/F G.M.B., A MINOR, LEO BUENO, FABIOLA BUENO and JULIO DELEON, EACH

INDIVIDUALLY and A/N/F, A.D., A MINOR, and J.D., A MINOR, GARY CHIARLONE,

DEBORAH CRON, INDIVIDUALLY, DEBORAH CRON, A/N/F J.S., A MINOR, SANDRA

GONZALES, DEBORAH GAMEL, DEANNA HARPER-CONLEY, INDIVIDUALLY,

DEANNA HARPER-CONLEY, A/N/F A.H., A MINOR, BENILDE HERNANDEZ,

INDIVIDUALLY, ABELARDO SANCHEZ, INDIVIDUALLY, BENILDE HERNANDEZ

AND ABELARDO SANCHEZ, A/N/F M.H. I, A MINOR, M.H. II, A MINOR, L.H., A

MINOR, M.H. III, A MINOR, RENEE HERNANDEZ, GARY LANDERY, JULIE MUNIZ,

JOHN NOVELLI, CHASTITY PARINO, VIOLET PERALES, INDIVIDUALLY, ISAAC

GARZA, INDIVIDUALLY, VIOLET PERALES AND ISAAC GARZA, A/N/F I.G., A

MINOR, A.G., A MINOR, S.G., A MINOR, MATIAS REINHARDT, SANDRA REYES,

=<C@:@8 N@CC@8DJ' ;p8E;I< A8:BJFE @@, JAMES BINGHAM and MARISSA

BINGHAM EACH INDIVIDUALLY and A/N/F D.G., A MINOR, BRECCIA CARMONA
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 18 of 41



AND DANIEL HERNANDEZ EACH INDIVIDUALLY and A/N/F J.H., A MINOR,

MARISSA SALINAS, ESTHER BRIONES A/N/F A.C., A MINOR, ASADULLAH KHAN,

CONSUELO GARCIA SAENZ, ANGEL GUZMAN, FELIX HERERRA, LIZETT VELEZ,

INDIVIDUALLY, LIZETTE VELEZ A/N/F E.D., A MINOR and J.D., A MINOR, CHARLES

WAYNE COLLINS, INDIVIDUALLY, and CHARLES WAYNE COLLINS A/N/F T.C., A

MINOR %T`]]VTeZgV]j nG]RZ_eZWWdo&' dfS^Ze eYZd =Zcde 8^V_UVU Petition, complaining of

Defendant INTERCONTINENTAL TERMINAL COMPANY, LLC. %n;VWV_UR_eo R_U*`c

nITCo&, and for cause would show as follows:

                               I.    SUMMARY OF THE CASE

       1.      Intercontinental Terminal Company, LLC %n@K:o& has a long history of violating

the rights of the people in La Porte, Deer Park, Galena Park, and Harris County. From its

beginning, ITC ignored and violated air pollution laws and guidelines. ITC contributed to Harris

County having one of the worst air quality environments in America, and the people of the

community have suffered. During @K:pd eV_fcV, the company earned significant sums of money

while polluting the breathable atmosphere and environment of this area by failing to implement

reasonable safeguards to ensure plant safety and mitigate pollution.

       2.      The case at hand focuses on a single pollution act perpetrated by ITC between

March 17, 2019 to the date of tYZd WZ]Z_X %eYV n@_TZUV_eo&. Specifically, at around 10:30 a.m. on

Sunday, March 17, 2019 a fire started in the ITC tank yard that first spread to a tank containing

naphtha. The blaze then continued to spread through the ITC terminal, engulfing as many as

eight units and sending a massive plume of black smoke drifting throughout Deer Park, La Porte

and across the Houston area.




                                                2
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 19 of 41



       3.      On Wednesday, March 20, 2019, the Houston Chronicle quoted an unidentified

worker as saying the fire may have been started when a tank overheated and a safety valve did

not shut that tank down. Apparently, the unidentified worker reported that it was common for the

tanks to overheat, but this time the safety mechanism did not work properly and was unable to

prevent the fire. While the fire was ultimately extinguished on March 20, 2019, residents of Deer

Park and La Porte awoke to another warning to shelter-in-place on March 21, 2019 due to high

elevations of Benzene emitting from the ITC plant. After multiple days of being exposed to

chemicals, smoke, and other toxic pollutants, Plaintiffs were again alarmed to find that the ITC

plant had once again reignited in the afternoon of March 22, 2019. Therefore, from March 17,

2019 through the date of this fling, ITC has released Toluene, Xylene, Naphtha, Benzene and

other toxic chemicals into the atmosphere. Residents of the surrounding communities have been

negatively impacted with shelter in place conditions and prolonged school closures.

       4.      Plaintiffs seek remedy for the repeated exposures that have occurred as a result of

the release of chemicals from @K:pd a]R_e and also to send a message to ITC, its officers and its

Board of Directors m that the wanton poisoning of an entire community is not an acceptable

business practice. In this effort, Plaintiffs seek punitive damages against ITC in excess of $2

                                                                                                -
Million Dollars.

                                        II.     PARTIES

       5.      The Plaintiffs in this case are responsible, productive members of Harris County,

Texas. Each Plaintiff in this case was directly affected and harmed by the release in question.

Each Plaintiff is bringing suit to recover not only damages from this release but also to force ITC

to accept responsibility for the harm it did to this community.




                                                 3
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 20 of 41



       6.      There are many Plaintiffs in this case that were severely harmed and made sick by

@K:pd conduct and have sought medical attention for the injuries they suffered from the Incident.

It is anticipated that more Plaintiffs will intervene in this suit as this incident continues to impact

the community.

       7.      Plaintiff ROGELIO LOPEZ MUNOZ resides in La Porte, Harris County, Texas,

and can be served through his attorneys of record.

       8.      Plaintiff DAISY VILLANUEVA resides in La Porte, Harris County, Texas, and

can be served through her attorneys of record.

       9.      Plaintiff ROGELIO LOPEZ MUNOZ AND DAISY VILLANUEVA, A/N/F

E.M., A MINOR resides in La Porte, Harris County, Texas, and can be served through her

attorneys of record.

       10.     Plaintiff JANET VILLANUEVA resides in La Porte, Harris County, Texas, and

can be served through her attorneys of record.

       11.     Plaintiff JUSTIN BRALY resides in La Porte, Harris County, Texas, and can be

served through his attorneys of record.

       12.     Plaintiff JUSTIN BRALY A/N/F G.M.B. resides in La Porte, Harris County,

Texas, and can be served through his attorneys of record.

       13.     Plaintiff LEO BUENO resides in Pasadena, Harris County, Texas, and can be

served through his attorneys of record.

       14.     Plaintiff FABIOLA BUENO resides in Deer Park, Harris County, Texas, and can

be served through her attorneys of record.

       15.     Plaintiff JULIO DELEON resides in Deer Park, Harris County, Texas, and can be

served through his attorneys of record.




                                                  4
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 21 of 41



       16.     Plaintiffs FABIOL BUENO and JULIO DELEON A/N/F A.D., A MINOR, reside

in Deer Park, Harris County, Texas, and can be served through their attorneys of record.

       17.     Plaintiffs FABIOL BUENO and JULIO DELEON A/N/F J.D., A MINOR reside

in Deer Park, Harris County, Texas and can be served through their attorneys of record.

       18.     Plaintiff GARY CHIARLONE resides in Houston, Harris County, Texas, and can

be served through his attorneys of record.

       19.     Plaintiff DEBORAH CRON resides in La Porte, Harris County, Texas, and can be

served through her attorneys of record.

       20.     Plaintiff DEBORAH CRON, A/N/F J.S., A MINOR resides in La Porte, Harris

County, Texas, and can be served through his attorneys of record.

       21.     Plaintiff SANDRA GONZALES resides in La Porte, Harris County, Texas, and

can be served through her attorneys of record.

       22.     Plaintiff DEBORAH GAMEL resides in Deer Park, Harris County, Texas, and

can be served through her attorneys of record.

       23.     Plaintiff DEANNA HARPER-CONLEY resides in Deer Park, Harris County,

Texas, and can be served through her attorneys of record.

       24.     Plaintiff DEANNA HARPER-CONLEY, A/N/F A.H., A MINOR resides in Deer

Park, Harris County, Texas, and can be served through his attorneys of record.

       25.     Plaintiff BENILDE HERNANDEZ resides in Deer Park, Harris County, Texas,

and can be served through her attorneys of record.

       26.     Plaintiff ABELARDO SANCHEZ resides in Deer Park, Harris County, Texas,

and can be served through his attorneys of record.




                                                 5
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 22 of 41



       27.     Plaintiff BENILDE HERNANDEZ AND ABELARDO SANCHEZ, A/N/F M.H.

I, A MINOR resides in Deer Park, Harris County, Texas, and can be served through her attorneys

of record.

       28.     Plaintiff BENILDE HERNANDEZ AND ABELARDO SANCHEZ, A/N/F M.H.

II, A MINOR resides in Deer Park, Harris County, Texas, and can be served through her

attorneys of record.

       29.     Plaintiff BENILDE HERNANDEZ AND ABELARDO SANCHEZ, A/N/F L.H.,

A MINOR resides in Deer Park, Harris County, Texas, and can be served through his attorneys

of record.

       30.     Plaintiff BENILDE HERNANDEZ AND ABELARDO SANCHEZ, A/N/F M.H.

III, A MINOR resides in Deer Park, Harris County, Texas, and can be served through her

attorneys of record.

       31.     Plaintiff RENEE HERNANDEZ resides in Deer Park, Harris County, Texas, and

can be served through her attorneys of record.

       32.     Plaintiff GARY LANDERY resides in Houston, Harris County, Texas, and can be

served through his attorneys of record.

       33.     Plaintiff JULIE MUNIZ resides in Deer Park, Harris County, Texas, and can be

served through her attorneys of record.

       34.     Plaintiff JOHN NOVELLI resides in Houston, Harris County, Texas, and can be

served through his attorneys of record.

       35.     Plaintiff CHASTITY PARINO resides in Pasadena, Harris County, Texas, and

can be served through her attorneys of record.




                                                 6
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 23 of 41



       36.     Plaintiff VIOLET PERALES resides in Pasadena, Harris County, Texas, and can

be served through her attorneys of record.

       37.     Plaintiff ISAAC GARZA resides in Pasadena, Harris County, Texas, and can be

served through his attorneys of record.

       38.     Plaintiff VIOLET PERALES AND ISAAC GARZA, A/N/F I.G., A MINOR

resides in Pasadena, Harris County, Texas, and can be served through her attorneys of record.

       39.     Plaintiff VIOLET PERALES AND ISAAC GARZA, A/N/F A.G., A MINOR

resides in Pasadena, Harris County, Texas, and can be served through her attorneys of record.

       40.     Plaintiff VIOLET PERALES AND ISAAC GARZA, A/N/F S.G., A MINOR

resides in Pasadena, Harris County, Texas, and can be served through her attorneys of record.

       41.     Plaintiff MATIAS REINHARDT resides in Deer Park, Harris County, Texas, and

can be served through his attorneys of record.

       42.     Plaintiff SANDRA REYES resides in Pasadena, Harris County, Texas, and can be

served through her attorneys of record.

       43.     Plaintiff FELICIA WILLIAMS resides in Houston, Harris County, Texas, and can

be served through her attorneys of record.

       44.     Plaintiff ;p8E;I< A8:BJFE @@ resides in Houston, Harris County, Texas, and

can be served through his attorneys of record.

       45.     Plaintiff JAMES BINGHAM resides in Deer Park, Harris County, Texas and can

be served through his attorneys of record.

       46.     Plaintiff MARISSA BINGHAM resides in Deer Park, Harris County, Texas and

can be served through her attorneys of record.




                                                 7
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 24 of 41



          47.   Plaintiff JAMES BINGHAM and MARISSA BINGHAM A/N/F D.G., A MINOR

reside in Deer Park, Harris County, Texas and can be served through their attorneys of record.

          48.   Plaintiff DANIEL HERNANDEZ resides in Deer Park, Harris County, Texas and

can be served through his attorneys of record.

          49.   Plaintiff BRECCIA CARMONA resides in Deer Park, Harris County, Texas and

can be served through their attorneys of record.

          50.   Plaintiffs BRECCIA CARMONA AND DANIEL HERNANDEZ A/N/F J.H., A

MINOR reside in Deer Park, Harris County, Texas and can be served through their attorneys of

record.

          51.   Plaintiff ESTHER BRIONES A/N/F A.C., A MINOR, resides in Pasadena, Harris

County, Texas and can be served through her attorneys of record.

          52.   Plaintiff ASADULLAH KHAN resides in Stafford, Fort Bend County, Texas, but

was exposed at his place of work at the San Jacinto Community College in Pasadena, Harris

County, Texas. Plaintiff can be served through his attorneys of record.

          53.   Plaintiff CONSUELO GARCIA SAENZ resides in Pasadena, Harris County,

Texas and can be served through her attorneys of record.

          54.   Plaintiff ANGEL GUZMAN resides in The Woodlands, Montgomery County,

Texas, but was exposed at his place of work in Deer Park, Harris County, Texas. Plaintiff can be

served through his attorneys of record.

          55.   Plaintiff FELIX HERERRA resides in Pasadena, Harris County, Texas and can be

served through her attorneys of record.

          56.   Plaintiff LIZETT VELEZ resides in Pasadena, Harris County, Texas, and can be

served through her attorneys of record.




                                                   8
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 25 of 41



       57.     Plaintiff LIZETT VELEZ, A/N/F E.D., A MINOR resides in Pasadena, Harris

County, Texas, and can be served through her attorneys of record.

       58.     Plaintiff LIZETT VELEZ, A/N/F J.D., A MINOR resides in Pasadena, Harris

County, Texas, and can be served through their attorneys of record.

       59.     CHARLES WAYNE COLLINS resides in La Porte, Harris County, Texas and

can be served through his attorneys of record.

       60.     CHARLES WAYNE COLLINS, A/N/F T.C., A MINOR, resides in La Porte,

Harris County, Texas and can be served through their attorneys of record.

       61.     Defendant INTERCONTINENTAL TERMINALS COMPANY, LLC. is a

corporation doing business in Texas at all times material herein. The defendant maintains a

registered agent for service of process in the State of Texas and may be served with process by

serving its statutory agent for service of process, CT Corporation System at 1999 Bryan Street,

Ste. 900, Dallas, TX 75201.

                        III.         REQUEST PURSUANT TO RULE 28

       62.     To the extent that Defendant ITC is conducting business pursuant to a trade name

or assumed name, then suit is brought against Defendant ITC pursuant to the terms of Rule 28 of

the Texas Rules of Civil Procedure, and Plaintiffs demand that, upon answer to this petition, that

Defendant ITC answer in its correct legal and assumed name.

                               IV.     JURISDICTION AND VENUE

       63.     Venue is proper in this matter, in that a substantial number of the actions

complained of occurred in Harris County; Plaintiffs reside in Harris County, and Defendant

regularly conducts business in Harris County. Specifically, Defendantps principal place of

business and nnerve centero is in Harris County. In addition, Defendant maintains continuous




                                                 9
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 26 of 41



and systematic contacts in the State of Texas, thus making it subject to the jurisdiction of this

Court.

         64.   The amount in controversy is within the jurisdictional limits of this Court.

                              V.         FACTUAL ALLEGATIONS

         65.   This case arises from a single event. On around 10:30 a.m. on Sunday, March 17,

2019 a fire started in the ITC tank yard and first spread to a tank containing naphtha. The blaze

continued to spread through the ITC terminal, engulfing as many as eight units and sending a

massive plume of black smoke drifting across the Houston area. The fire would not be

extinguished until the early morning hours of March 20, 2019. As soon as residents of Deer Park,

La Porte and other surrounding communities believed that they were finally in the clear, they

were again ordered to shelter-in-place on March 21, 2019 due to elevated levels of Benzene

emitting from the ITC Plant. After multiple days of being exposed to chemicals, smoke, and

other toxic pollutants, Plaintiffs were again alarmed to find that the ITC plant had once again

reignited in the afternoon of March 22, 2019.

         66.   Upon information and belief, the fire may have been started when a tank

overheated, and the safety mechanism did not work properly and was unable to prevent the fire.

As a result, from March 17, 2019 through the date of this fling, ITC has released Toluene,

Xylene, Naphtha, Benzene and other toxic chemicals into the atmosphere. The above mentioned

Plaintiffs are all individuals who were exposed to toxic chemicals from the release and had

physical symptoms due to this release.

                                   VI.    CAUSES OF ACTION

         A.    NEGLIGENCE

         67.   Plaintiffs re-allege each and every allegation set forth above.




                                                10
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 27 of 41



       68.     Upon information and belief, Plaintiffs aver that the ITC plant fire, and the

resulting injuries suffered by Plaintiffs were caused by the negligence and fault of the Defendant

in the following non-exclusive particulars:

       a.      Failure to maintain a safe work place;

       b.      Failure to have a reliable system or device at its plant to prevent the fire or
               adequately warn the community of the fire;

       c.      Failure to perform work in a safe and prudent manner;

       d.      Failure to exercise reasonable and prudent care in the operations which were
               occurring at the ITC plant on the dates at issue;

       e.      Failure to implement, follow and enforce proper operations procedures;

       f.      Failure to implement, follow and enforce proper safety procedures;

       g.      Failure to implement, follow, and enforce proper hazard analysis;

       h.      Operating the Plant with institutional ignorance of or defiance to a culture of
               safety and accountability;

       i.      Failing to inspect and maintain the equipment associated with the refining storage
               process;

       j.      Ignoring process safety hazard data related to past incidents at the Plant;

       k.      Causing and permitting to be caused a release of numerous toxic chemicals which
               resulted in a continuous toxic cloud over Deer Park, La Porte and other parts of
               Harris County;

       l.      Operating the Plant without appropriate and trained staffing and supervision of
               Plant units;

       m.      Operating the Plant with equipment and processes that defy reasonable
               engineering, industry and regulatory practices;

       n.      Managerial acceptance or encouragement of normalized deviation from
               appropriate refining storage procedures;

       o.      Failing to implement, follow, enforce and/or train regarding proper hazard
               analysis;



                                                11
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 28 of 41



       p.      Failing to maintain a reliable system and/or device at the Plant to prevent the fire;

       q.      Undertaking a conscious effort to reduce costs and staffing at the expense of
               safety;

       r.      Continuing to operate damaged and dysfunctional equipment at the expense of
               safety and well being of the workers at the Plant and the Deer Park, La Porte,
               surrounding Harris County community;

       s.      Failing to adopt and comply with proper operating procedures;

       t.      Improperly supervising and failing to supervise operation of the unit;

       u.      Ratifying and approving improper and dangerous operating procedures, routines
               and practices;

       v.      Failing to make proper modifications and perform appropriate maintenance;

       w.      Failing to budget proper maintenance and required modifications, improvements
               and updates to the equipment and facility;

       x.      Failing to properly warn and notify the neighboring residents regarding the
               release and emissions from prior and subsequent releasing events;


       y.      Failing to have a proper air monitoring network in place that could warn the
               surrounding communities of harmful emissions being released during the fire; and

       z.      Failing to have proper fire suppression devices to contain fires at the plant

       aa.     Such other acts and omissions which may be discovered through discovery and
               presented at trial.

       69.     As a result of these negligent acts and omissions, Plaintiffs have been damaged.

       B.      NEGLIGENT TRAINING

       70.     Plaintiffs re-allege each and every allegation set forth above.

       71.     ITC had a legal duty to use ordinary care in adequately training its employees.

ITC failed to provide adequate training to its employees by among other things, failing to

properly/adequately train its employees in supervising and assisting third parties at the worksite

and/or failing to properly/adequately train its employees in operation and maintenance of the


                                                12
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 29 of 41



Plant. A reasonably prudent employer would have provided adequate training to its employees

beyond what was given; to the extent any training was given. As a result of its negligent training,

@K:pd V^a]`jVVd hVcV _VX]ZXV_e Z_ eYVZc `aVration `W eYV G]R_e) @K:pd WRZ]fcV e` RUVbfReV]j ecRZ_

its employees was a proximate cause of the injuries to the Plaintiffs.

       C.      NEGLIGENCE PER SE

       72.     Plaintiffs re-allege each and every allegation set forth above.

       73.     Defendantps actions leading up, during and after the Incident violate Texas and

federal law (including without limitation, the Texas Clean Air Act, Chapter 382 of the Texas

Health and Safety Code, Chapter 7 of the Texas Water Code, and TCEQ rules and orders

promulgated under these statutes) which are inte_UVU e` ac`eVTe eYV afS]ZTpd YVR]eY R_U dRWVej Sj

regulating Plant operations, emissions and the reporting of toxic chemical emissions, releases,

leaks and spills. Plaintiffs are among those classes of persons intended to be protected by the

environmental laws of this state and country.

       74.     As a result of these unprecedented acts and omissions by Defendant, such

violations of state law have resulted in a breach of duty to Plaintiffs. The aforementioned

flagrant, historic and continuous violations by the Defendant of state and federal laws and

regulations presents eYV ac`iZ^ReV TRfdV `W G]RZ_eZWWdp UR^RXVd)

       D.      GROSS NEGLIGENCE/MALICE

       75.     Plaintiffs re-allege each and every allegation set forth above.

       76.     8d dVe W`ceY RS`gV' ;VWV_UR_epd RTed R_U `^ZddZ`_d' hYV_ giewed from the

standpoint of the actors at the time of the occurrence at issue, involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others.




                                                13
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 30 of 41



       77.     Further' ;VWV_UR_epd T`_UfTe Z]]fdecReVd _`e `_]j R_ ReeZefUV `W conscious

indifference to the rights, safety and welfare of PlaZ_eZWWd R_U `eYVcd' Sfe R]d` dY`hd ;VWV_UR_epd

actual and subjective awareness of the dangers of such conduct.

       78.     Nevertheless, Defendant proceeded with a conscious indifference to the rights,

safety or welfare of others, including Plaintiffs. Thus, Defendanepd hVcV Xc`dd]j _VX]ZXV_e R_U

acted with malice and as a result, Plaintiffs suffered damages.

       E.      NUISANCE

       79.     Plaintiffs re-allege each and every allegation set forth above.

       80.     Plaintiffs include those who own or occupy land near the Plant during the relevant

time period. Defendantps acts and omissions resulting in the Incident caused the Plant to be a

private and public nuisance and a nuisance per se.

       81.     The ongoing release of chemicals and particulate matter from the Incident

substantially trespassed upon, interfered with, and invaded the Plaintiffsp use and enjoyment of

their land, as well as the interests of those owning or occupying land in or near the Plant by

;VWV_UR_epd intentional conduct, negligence, gross negligence, and negligence as a matter of law.

;VWV_UR_epd acts and omissions clearly impair the comfortable enjoyment of life and property for

those who own or occupy property near the Plant and have caused such persons extreme

annoyance, discomfort, fear and loss of peace of mind.

       82.     Further, the acts and omissions complained herein caused contamination of one or

^`cV G]RZ_eZWWdp ac`aVcej' eYV d`Z] `_ R_U RU[RTent to one or more of G]RZ_eZWWdp ac`aVcej' eYV RZc

`gVc `_V `c ^`cV G]RZ_eZWWdp property, and further caused the inside of one or more PlaintiWWdp

homes to be contaminated with toxins. This contamination was and is harmful to the health of

one or more Plaintiff property owners, was and is offensive to their senses, and will obstruct the




                                                14
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 31 of 41



free use and enjoyment of their property, including the right to sell their property at its fair

market value.

       83.      As a direct and proximate consequence of the nuisance created by Defendant,

Plaintiffs have been damaged.

       F.       TRESPASS

       84.      Plaintiffs re-allege each and every allegation set forth above.

       85.      Plaintiffs would show that Defendant, in furtherance of its business interests,

caused the aforementioned toxins to be produced and released during the conduct of their

business at the Plant during the Incident.

       86.      Defendant, at all relevant times, negligently, recklessly or intentionally, or as a

result of the abnormally dangerous activity, caused the property of Plaintiffs to be invaded by the

aforementioned toxins, causing great and substantial harm to the person, land and chattels of the

property-owning Plaintiffs.

       87.      As a direct and ac`iZ^ReV cVdf]e `W ;VWV_UR_epd trespass, Plaintiffs have been

damaged.

       G.       STRICT LIABILITY FOR ULTRAHAZARDOUS ACTIVITY

       88.      Plaintiffs re-allege each and every allegation set forth above.

       89.      Plaintiffs further allege that the operation of the Plant (leading up to, during and

after the Incident) in its original and damaged/defective condition was extremely hazardous and

fraught with danger and therefore, constituted an ultra-hazardous activity under Texas law.

Accordingly, Defendant is strictly liable for G]RZ_eZWWdp Z_[fcZVd R_U UR^RXVd ac`iZ^ReV]j TRfdVU

by the release of toxic chemicals into the atmosphere.

       H.       VICARIOUS/DERIVATIVE AND JOINT THEORIES OF LIABILITY




                                                 15
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 32 of 41



        90.     Plaintiffs re-allege each and every allegation set forth above.

        91.     ITC is legally responsible to Plaintiffs for the negligent conduct of its vice-

principals and for the negligent conduct of ITCpd `eYVc V^a]`jees, agents, servants and

cVacVdV_eReZgVd %T`]]VTeZgV]j eYV nITC V^a]`jVVdo& f_Uer the legal doctrines of respondeat

superior, agency and/or ostensible agency because ITCpd gZTV acZ_TZaR]d and the ITC employees

were at all times material hereto agents, ostensible agents, servants and/or employees of ITCs,

and were acting within the course and scope of such agency, servitude or employment. As a

result thereof, ITC is vicariously liable for all negligence of its vice-principals and ITCpd `eYVc

employees, agents, servants and representatives.

        92.     Pleading further, and in the alternative, and without waiving the foregoing,

Plaintiffs would also show that, at all relevant times, ITCpd vice-principals were engaged in the

performance of non-delegable duties of the business of ITC. Further, ITC authorized or ratified

the conduct of its vice principals.

        93.     In light of the above, ITC is liable to Plaintiffs for their damages under the

doctrine of respondeat superior' ecRUZeZ`_R] acZ_TZa]Vd `W RXV_Tj ]Rh' ngZTV acZ_TZaR]o ]Zability,

and any other applicable theory of law.

        I.      RES IPSA LOQUITOR

        94.     Plaintiffs re-allege each and every allegation set forth above.

        95.     Plaintiffs also specifically plead the doctrine of res ipsa loquitor. Plaintiffs would

show that the character of the March 2019 release is such that it would not ordinarily happen in

the absence of negligence and the acts or omissions of the equipment and personnel that led to

the releases were under the control of the Defendant, its agents, servants, employees and vice-

principals at all relevant times.




                                                 16
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 33 of 41



                                       VII.     DAMAGES

       96.     Plaintiffs re-allege each and every allegation set forth above.

       97.     As a direct and proximate result of Defendantps acts and omissions as set forth

above, Plaintiffs have incurred one or more of the following categories of damages:

       a. Conscious physical and mental pain and suffering and anguish, past and future;
       b. Loss of enjoyment of life and peace of mind, past and future;
       c. Loss of wages/earnings;
       d. Loss of enjoyment of real property and homes, and loss/diminution of property value,
          past and future;
       e. Reasonable and necessary medical, counseling, psychiatric, therapeutic and related
          expenses, past and future; and
       f. Such other damages as will be shown at trial.

                                VIII. PUNITIVE DAMAGES

       98.     Plaintiffs re-allege each and every allegation set forth above.

       99.     The injuries sustained by Plaintiffs resulted directly from Defendantps gross

negligence and malice. See TEX. CIV. PRAC. & REM. CODE § 41.003(a).

       100.    Furthermore, ITC is liable for the damages attributed to its vice principals because

they have authority over the nondelegable responsibility of ITC.

       101.     Any caps on punitive damages, under state or federal law, should not be applied

because Defendantps conduct disqualifies it from any caps on exemplary damages.

                                              IX.        PRAYER

       WHEREFORE, Plaintiffs respectfully demand judgment against Defendants for

economic, compensatory and special damages as set forth above; punitive damages; pre-

judgment and post-judgment interest; costs of litigation; and for such other and further relief

available under all applicable state and federal laws and any relief the Court deems just and

appropriate.

       PLAINTIFFS DEMAND A TRIAL BY JURY.



                                                    17
Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 34 of 41




                                       Respectfully Submitted,

                                       KOLODNY LAW FIRM, PLLC

                                       /s/ Alan Kolodny            .
                                       Alan Kolodny
                                       State Bar No: 24056882
                                       Email: akolodny@fko-law.com
                                       Rashon Murrill
                                       State Bar No: 24110622
                                       Email: rmurrill@fko-law.com
                                       1011 Augusta Dr., Suite 111
                                       Houston, Texas 77057
                                       Telephone: (713) 532-4474
                                       Facsimile: (713) 785-0597

                                       and

                                       /s/ Benjamin R. Roberts             .
                                       Benjamin R. Roberts
                                       State Bar No. 24068038
                                       Benjamin Roberts Law, PLLC
                                       440 Louisiana St., Suite 900
                                       Houston, Texas 77002
                                       (713) 275-2183 (Telephone)
                                       (713) 249-58190 (Direct)
                                       (713) 456-2831 (Facsimile)
                                       ben@benjaminrobertslaw.com

                                       and

                                       /s/ R. Bra8>9I /K.9<>>          .
                                       R. 9cRU]Vj FpEVZ]]
                                       State Bar No. 24065837
                                       The OpEVZll Firm, PLLC
                                       440 Louisiana St., Suite 900
                                       Houston, Texas 77002
                                       Telephone: (713) 416-7370
                                       Fax: (713) 758-0397
                                       boneill@oneillfirm.com

                                       ATTORNEYS FOR PLAINTIFFS




                                  18
Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 35 of 41




                 EXHIBIT A-3
     Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 36 of 41



                                         CAUSE NO. 2019-20985

ROGELIO LOPEZ MUNOZ, ET AL.                        §         IN THE DISTRICT COURT OF
                    Plaintiffs,                    §
                                                   §
V.                                                 §         HARRIS COUNTY, TEXAS
                                                   §
INTERCONTINENTAL TERMINALS                         §
COMPANY LLC                                        §
                    Defendant.                     §         11th JUDICIAL DISTRICT

           DEFENDANT INTERCONTINENTAL TERMINALS COMPANY LLC’S
              MOTION TO TRANSFER VENUE AND, SUBJECT THERETO,
                            ORIGINAL ANSWER

               Defendant Intercontinental Terminals Company LLC (“ITC”) files its Motion to

Transfer Venue and, subject thereto, Original Answer to Plaintiffs’ First Amended Petition (the

“Petition”).

                             I.          MOTION TO TRANSFER VENUE

               Pursuant to Rule 257 of the Texas Rules of Civil Procedure, ITC respectfully

requests that venue for this action be transferred from Harris County to another county of proper

venue under the Texas Civil Practice and Remedies Code. ITC will supplement the record with

a brief in support of its motion and necessary affidavits upon completion of sufficient discovery.

                                     II.      GENERAL DENIAL

               Pursuant to Rule 92 of the Texas Rules of Civil Procedure, ITC generally denies

the allegations and claims set forth in Plaintiffs’ Petition and demands strict proof thereof by a

preponderance of the credible evidence, as required by the Constitution and laws of the State of

Texas.

                                  III.     AFFIRMATIVE DEFENSES

               1.     Plaintiffs fail to state a claim upon which relief can be granted.




40273373
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 37 of 41



               2.      Plaintiffs’ claims are barred because Plaintiffs lack standing to bring, in

whole or in part, the claims alleged in the Petition.

               3.      ITC asserts the defense of contributory or comparative negligence to the

extent that the damages and injuries alleged in Plaintiffs’ Petition were legally and proximately

caused, in whole or in part, by the negligence, fault, negligence per se, and other culpable

conduct of other persons or parties who failed to exercise the requisite degree of care and

caution, entitling ITC to have the Court and jury apply the doctrine of comparative negligence

established by Tex. Civ. Prac. & Rem. Code § 33.001 et seq. to reduce any judgment against it

by the degree of negligence or fault attributable to any other person or party.

               4.      ITC asserts the defense of superseding or intervening cause to the extent

that the damages and injuries alleged in Plaintiffs’ Petition were legally and proximately caused

by separate and independent events or agencies that were not the result of ITC’s actions or

reasonably foreseeable to ITC or within its control.

               5.      ITC denies that the alleged injuries of Plaintiffs were proximately caused

by any alleged act or omission of ITC.

               6.      As an affirmative defense, the evidence may show that one or more claims

of Plaintiffs are barred in whole or in part by the failure to mitigate damages.

               7.      As an affirmative defense, the evidence may show that one or more of

Plaintiffs’ claims are barred in whole or in part by the doctrine of waiver.

               8.      Alternatively, should any amount be cast against ITC in judgment, ITC is

entitled to a credit and off-set for any and all payments made to Plaintiffs for any purpose arising

out of the incident and/or claims made the subject of this litigation, including, but not limited to,

settlement credits.




40273373                                          2
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 38 of 41



               9.     ITC denies any liability for punitive or exemplary damages. In any event,

Plaintiffs’ claims for exemplary damages are limited by Tex. Civ. Prac. & Rem. Code § 41.008.

               10.    ITC denies any liability for punitive or exemplary damages. In any event,

Plaintiffs’ claim for punitive damages against ITC cannot be sustained because an award of

punitive damages under Texas law without proof of every element beyond a reasonable doubt

would violate ITC’s rights under Amendments IV, V, VI, and XIV of the United States

Constitution and under Sections 9, 10, 14, and 19 of Article I of the Texas Constitution.

               11.    ITC denies any liability for punitive or exemplary damages. In any event,

Plaintiffs’ claims for punitive damages against ITC cannot be sustained because an award of

punitive damages under Texas law by a jury that (1) is not provided any standard of sufficient

clarity for determining the appropriateness or the appropriate size of any punitive damages

award; (2) is not instructed on the limits of punitive damages imposed by the applicable

principles of deterrence and punishment; (3) is not expressly prohibited from awarding punitive

damages or determining the amount of an award of punitive damages, in whole or in part, on the

basis of invidiously discriminatory characteristics; (4) is permitted to award punitive damages

under a standard for determining liability for punitive damages that is vague and arbitrary and

does not define with sufficient clarity the conduct or mental state that makes punitive damages

permissible; and (5) is not subject to judicial review on the basis of objective standards, would

violate ITC’s due process rights guaranteed by the Fourteenth Amendment to the United States

Constitution and by Section 19 of Article I of the Texas Constitution.

               12.    ITC denies any liability for punitive or exemplary damages. In any event,

a punitive damages award would violate the prohibition against excessive fines contained in the




40273373                                        3
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 39 of 41



Eighth Amendment to the United States Constitution, as embodied in the due process clause of

the Fourteenth Amendment to that Constitution, and Article I, § 19 of the Texas Constitution.

               13.     ITC reserves the right to assert other affirmative defenses, cross-claims,

and designations of responsible third parties as discovery proceeds.

                                     IV.     RIGHT TO AMEND

               ITC reserves the right to amend this Answer.

                                    V.      REQUEST FOR JURY

               ITC requests a trial by jury and will pay the required fee in accordance with the

deadlines imposed by the Texas Rules of Civil Procedure.

                                           VI.     PRAYER

               ITC requests that this Court, after trial or final hearing of this case, enter judgment

in ITC’s favor, that Plaintiffs take nothing by reason of this suit, and that the Court award ITC its

costs of court and expenses and all other relief to which it is entitled.




40273373                                           4
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 40 of 41



                                    Respectfully submitted,

                                    BAKER BOTTS L.L.P.

                                    By: /s/ Russell C. Lewis
                                           Russell C. Lewis
                                           Texas Bar No. 24036968
                                           Michael S. Goldberg
                                           Texas Bar No. 08075800
                                           Benjamin Gonsoulin
                                           Texas Bar No. 24099682
                                           Kelly Hanen
                                           Texas Bar No. 24101862
                                           Elizabeth Furlow
                                           Texas Bar No. 24109899
                                           One Shell Plaza
                                           910 Louisiana Street
                                           Houston, Texas 77002-4995
                                           Telephone: (713) 229-1767
                                           Facsimile: (713) 229-2867
                                           russell.lewis@bakerbotts.com
                                           michael.goldberg@bakerbotts.com
                                           ben.gonsoulin@bakerbotts.com
                                           kelly.hanen@bakerbotts.com
                                           elizabeth.furlow@bakerbotts.com




40273373                               5
    Case 4:19-cv-01460 Document 1-1 Filed on 04/19/19 in TXSD Page 41 of 41




                                           PHELPS DUNBAR LLP

                                           By: /s/ Ivan M. Rodriguez
                                                  Ivan M. Rodriguez
                                                  Texas Bar No. 24058977
                                                  Marc G. Matthews
                                                  Texas Bar No. 24055921
                                                  Michael E. Streich
                                                  Texas Bar No. 24079408
                                                  500 Dallas, Suite 1300
                                                  Houston, Texas 77002
                                                  Telephone: (713) 626-1386
                                                  Telecopier: (713) 626-1388
                                                  Ivan.rodriguez@phelps.com
                                                  Marc.matthews@phelps.com
                                                  Michael.streich@phelps.com

                                           ATTORNEYS FOR DEFENDANT
                                           INTERCONTINENTAL TERMINALS
                                           COMPANY LLC

                                CERTIFICATE OF SERVICE

       I hereby certify that on April 19, 2019, a copy of this document has been served on the
 following counsel of record by electronic service:

 Alan Kolodny
 Rashon Murrill
 Kolodny Law Firm, PLLC
 akolodny@fko-law.com
 rmurrill@fko-law.com

 Benjamin Roberts
 Benjamin Roberts Law, PLLC
 440 Louisiana St., Suite 900
 Houston, TX 77002
 ben@benjaminrobertslaw.com

 R. Bradley O’Neill
 The O’Neill Firm, PLLC
 440 Louisiana St., Suite 900
 Houston, TX 77002
 boneill@oneillfirm.com
                                                  /s/ Russell Lewis
                                                  Russell Lewis



40273373                                      6
